Name: Commission Regulation (EEC) No 2518/82 of 16 September 1982 amending Regulation (EEC) No 1598/77 laying down detailed rules for the sale of milk and certain milk products at reduced prices to schoolchildren
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 9 . 82 Official Journal of the European Communities No L 268/41 COMMISSION REGULATION (EEC) No 2518/82 of 16 September 1982 amending Regulation (EEC) No 1598/77 laying down detailed rules for the sale of milk and certain milk products at reduced prices to schoolchildren Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 1 83/82 (2), and in particular Article 25 thereof, Having regard to Council Regulation (EEC) No 1080/77 of 17 May 1977 on the supply of milk and certain milk products at reduced prices to school ­ children (3), as last amended by Regulation (EEC) No 11 88/82 (4), and in particular Article 4 thereof, Whereas the Community financial contribution for the various types of milk products sold to pupils is fixed in Article 4 ( 1 ) of Commission Regulation (EEC) No 1 598/77 (*), as last amended by Regulation (EEC) No 1 329/82 (6) ; whereas experience has shown that provision should be made for the exceptional cases in which the total Community and State contributions in respect of a milk product consumed in a school exceed the price at which the product in question would have been bought or sold without such contri ­ butions ; whereas the said contribution should be proportionally reduced in such cases ; The following paragraph la is hereby inserted in Article 4 of Regulation (EEC) No 1598/77. ' la . Notwithstanding paragraph 1 , when the bodies, authorities or establishments designated to receive the contribution referred to in paragraph 1 sell or buy a product at a price which is lower than the combined total of Community and State contributions, the contributions in question shall be proportionally reduced so that they do not exceed the price of the product concerned.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 September 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , P · 13 . (2) OJ No L 140, 20 . 5 . 1982, P · 1 . O OJ No L 131 , 26 . 5 . 1977, P · 8 . O OJ No L 140 , 20 . 5 . 1982, P · 7 . O OJ No L 177, 16 . 7 . 1977, P · 22 . (6) OJ No L 150 , 28 . 5 . 1982, P · 73 .